Citation Nr: 0425404	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  95-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability as secondary to service-connected status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine.

2.  Entitlement to an increased rating for service-connected 
status post compression fracture of T12-L1 vertebrae with 
degenerative arthritis of the lumbosacral spine, currently 
rated as 50 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In February 1997, June 2000 and July 2003 the Board remanded 
the claims to the RO for further development and adjudicative 
action.  

The veteran provided testimony at a December 1999 hearing 
before a RO hearing officer and at a November 2001 video-
conference hearing before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a cervical 
spine disability secondary to a service-connected lumbar 
spine disability, an increased evaluation for the lumbar 
spine disability and a TDIU.

As noted above, this appeal has been remanded on several 
occasions for further development of the evidence.  
Particularly, the veteran was to be afforded VA examinations 
that would adequately address questions pertinent to the 
issues on appeal.  A review of the claims folder reveals that 
the examinations of record are inadequate to properly 
adjudicate the claims.

Following appellate review in February 1997, the Board 
remanded the case in order to provide the veteran with VA 
neurology and orthopedic examinations

In the Board's June 2000 remand request, it was noted that 
October 1997 VA neurology and orthopedic examinations did not 
reflect that the claims folder had been reviewed prior to the 
examinations.  

VA neurology and orthopedic examinations were conducted in 
July 2000, however, the examination reports did not fully 
address the questions set forth in June 2000 remand request.

The veteran underwent a VA spine examination in December 
2002, however, once again the examiner reported that he was 
not able to review the claims folder in conjunction with the 
examination.

In the Board's July 2003 remand request, it was requested 
that the VA examiner who conducted the December 2002 VA 
examination be provided with the claims folder and provide a 
supplement to his earlier December 2002 report. 

A supplemental VA medical opinion was provided in January 
2004, however, the examiner failed to adequately address the 
questions set forth in the July 2003 remand.  Specifically, 
the Board requested that the examiner comment on an April 
1995 private physical therapy opinion regarding the 
relationship between the veteran's low back disability with 
scoliotic curve and cervical spine disability and a February 
2001 VA physician's opinion regarding employability.  The 
examiner failed to provide clear reasons as to why his 
diagnoses and conclusions differed from these opinions.  

Accordingly, this case is REMANDED for the following:

1. The AMC should contact the VA examiner 
who conducted the December 2002 VA spine 
examination and submitted the January 
2004 supplemental report.  Ask the VA 
examiner, following review of the 
relevant documents in the claims file, to 
supplement his January 2004 report and 
medical opinions reflected in that report 
by answering the questions/opinion 
requests below, and to indicate in 
writing that such a review of the 
relevant documents in the claims file has 
been conducted.  If the examiner desires, 
the veteran may be recalled for 
examination.  

Alternatively, if the VA examiner who 
conducted the December 2002 examination 
and made a report is unavailable, the RO 
should make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded another VA 
orthopedic examination to determine 
whether the veteran's nonservice-
connected cervical spine disability is 
etiologically related to (either caused 
or aggravated by) his service-connected 
thoracic/lumbar back disability (status 
post compression fracture of T12-L1 
vertebrae with degenerative arthritis of 
the lumbosacral spine), and to determine 
whether the veteran's service-connected 
thoracic/lumbar spine disability alone 
renders him unable to obtain or maintain 
gainful employment.  Send the claims 
folder to the examiner for review.  

Request the examiner, if an examination 
is conducted, to do the following: Please 
examine the veteran to determine whether 
the veteran's nonservice-connected 
cervical spine disability is 
etiologically related to (either caused 
or aggravated by) his service-connected 
thoracic/lumbar spine disability (status 
post compression fracture of T12-L1 
vertebrae with degenerative arthritis of 
the lumbosacral spine), and to determine 
whether the veteran's service-connected 
thoracic/lumbar spine disability alone 
renders him unable to obtain or maintain 
gainful employment.  The examiner should 
review the relevant documents in the 
claims file and indicate in writing that 
such review has been conducted in 
conjunction with the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by you should 
be conducted. After examination of the 
veteran, the examiner should render a 
current diagnosis.

The examiner or reviewing physician 
should offer the following opinions: 

a) Is it at least as likely as not that 
the veteran's cervical spine disability 
is etiologically related to (either 
caused or aggravated by) the veteran's 
service-connected thoracic/lumbar spine 
disability? 

b) Is it at least as likely as not that 
the veteran's cervical spine disability 
is etiologically caused or aggravated by 
scoliotic curve of the thoracic/lumbar 
spine?  Please comment on the April 1995 
private physical therapy opinion 
regarding the relationship between the 
veteran's low back disability with 
scoliotic curve and cervical spine 
disability and explain any differing 
opinion. 

c) What is the impact of the veteran's 
service-connected thoracic/lumbar spine 
disability on the ability to obtain and 
maintain substantially gainful 
employment, in light of the veteran's 
recorded medical, educational, and 
vocational history? 

d) Is it at least as likely as not that 
the veteran's service-connected 
thoracic/lumbar spine disability alone 
renders him unable to obtain or maintain 
substantially gainful employment?  Please 
comment on the February 2001 VA attending 
physician's opinion regarding the 
veteran's employability and explain any 
differing opinion. 

The examiner or reviewing physician 
should express opinions as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disability, as distinguished from his 
nonservice-connected disorders, without 
regard to the age of the veteran.  (If 
the etiology opinion above is that the 
veteran's service-connected 
thoracic/lumbar spine disability caused 
or aggravated his cervical spine 
disability, then include the cervical 
spine disability in all opinions 
regarding employability).  The examiner 
should provide a complete rationale for 
all conclusions and opinions.

2.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure 


that the VA examination/supplemental 
report complies fully with the above 
instructions; if it does not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the AMC should 
adjudicate the veteran's claims for 
service connection for cervical spine 
disability as secondary to service 
connected post compression fracture of 
T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine; 
entitlement to an increased rating for 
service connected status post compression 
fracture of T12-L1 vertebrae with 
degenerative arthritis of the lumbosacral 
spine, currently evaluated as 50 percent 
disabling; and entitlement to a TDIU.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC on all issues properly on appeal, 
and given the opportunity to respond 
within the applicable time before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


